Citation Nr: 0611338	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1971 to 
March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision in which the VARO in 
Montgomery, Alabama, found that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a lower back 
disability.  

The veteran also testified before the undersigned at an 
August 2005 video conference hearing.  The record contains 
the hearing transcript.

In January 2006, the Board received additional evidence 
pertaining to the veteran's claim.  The veteran also 
submitted a signed waiver of initial RO review.


FINDINGS OF FACT

1.  The evidence of record at the time of the unappealed 
February 1993 rating decision failed to show that the 
veteran's lower back disability was related to service.

2.  The evidence of record submitted since February 1993 is 
so significant that it must be considered in order to fairly 
decide the veteran's claim.

3.  The preponderance of evidence is against a finding that 
the veteran's current lower back disability is related to his 
in-service back injury.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision which denied service 
connection for a lower back disability loss is final; new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (1992).

2.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a lower back disability was most recently denied by the RO in 
a February 1993 rating decision.  The RO issued notice to the 
veteran, but he did not appeal.  Decisions by the RO are 
final if not appealed; thus, the 1993 decision became final.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended during the pendency of this appeal; 
however, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the claim in this case was received 
in December 2000, the law in effect when the claim was filed 
(the standard discussed above) is applicable.

The evidence of record at the time of the February 1993 
denial included service medical records showing that the 
veteran had a lumbosacral strain in 1971 and that he reported 
a history of back pain on his personal medical history survey 
conducted as part of his separation physical; and VA 
outpatient treatment records from 1985 showing that in 
January 1985 the veteran presented for treatment complaining 
of back pain since 1972, but that X-rays of the lower back 
did not reveal any fracture, subluxation or articular 
normality and showed that disc spaces were well maintained, 
and showing that in February 1985 the veteran sought 
treatment for back pain, but his back was found to have a 
normal range of motion with minimal tenderness to palpation.

The evidence submitted since the February 1993 rating 
decision includes the veteran's testimony before the Board 
that he had been told by his private doctor that his current 
back disability was caused by his in-service back strain; 
private treatment records dated between February 1999 and 
December 2002, including an MRI showing some mild disc 
degeneration, a moderate diffuse disc bulge, and mild neural 
foraminal narrowing, and X-rays showing mild symmetrical 
facet joint disease involving the L5-S1 and L4-L5 levels; a 
VA examination report from January 2004, in which the 
examiner opined that it was not as likely as not that the 
veteran's loss of lordosis is related to his in-service 
lumbosacral strain, but that it is related to the disk 
problems that the veteran has had in the recent past; and an 
opinion from Dr. Davis that it appeared that the veteran's 
chronic lumbar disc syndrome was related to his military 
service duty from 1971 to 1972.

The Board finds that the new medical evidence showing that 
the veteran in fact has a present back injury combined with 
the veteran's testimony and the private medical opinion that 
the veteran's back disability was related to his in-service 
injury is sufficiently significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a lower 
back disability is reopened.


II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service medical records reflect that in July 1971, the 
veteran was diagnosed with muscle spasms in his lumbosacral 
spine, and X-rays showed straightening of the veteran's 
lumbosacral spine.  A treatment note from August 1971 
reflected that the veteran continued to have back pain.  He 
was diagnosed with a lumbosacral strain and put on an L-3-C 
profile for 90 days which was indicative of defects or 
impairments that required significant restriction of use.  
The veteran was also given an ultrasound, but no results were 
provided.  On his separation physical in December 1971, the 
veteran's spine was found to be normal and the veteran was 
given an L-1 profile which is indicative of no limitation of 
motion and no demonstrable abnormality.  On his personal 
medical history survey, the veteran indicated yes when asked 
if he had then, or had ever had, recurrent back pain, but the 
medical officer did not add any additional commentary 
regarding the back pain.

The veteran testified that his back pain continued following 
service, but that he did not seek treatment, because he was 
afraid it would make him unemployable.  The first post-
service treatment records did not appear until 1985, more 
than a decade after the veteran was discharged from service.  
In January 1985, the veteran presented for treatment 
complaining of back pain since 1972.  X-rays of the veteran's 
lumbosacral spine were ordered, but they did not reveal any 
fracture, subluxation, or articular abnormality, and they 
showed that the disc spaces were maintained.  A treatment 
note from February 1985 reflects that the veteran was found 
to have normal range of motion in his back with minimal 
tenderness to palpation and he was assessed with functional 
lower back pain.  The reports do not attribute the veteran's 
lower back disability to service.

Private medical reports dated from 1999 through 2002 merely 
show continued treatment for low back pain.  In December 
2002, the veteran had an MRI and X-rays taken of his 
lumbosacral spine.  The MRI showed a moderately sized 
protrusion at L1-L2; a small right lateral disc protrusion at 
L2-L3; a moderate diffuse disc bulge with mild foraminal 
narrowing at L3-L4, and disc generation with a mild disc 
bulge at L4-L5.  The X-rays showed mild symmetrical facet 
joint disease involving the L5-S1 level and the L4-L5 level.  
Not one of the reports etiologically relates the veteran's 
lower back disability to service.  

A VA examination was conducted in January 2004 to determine 
the etiology of the veteran's lower back disability.  The 
veteran indicated that he had experienced intermittent 
recurrent, lumbar pain since joining the military and that 
his back was currently "achy."  After reviewing the 
veteran's claims file and examining him, the examiner 
diagnosed the veteran with a lumbar spine strain with past 
degenerative disc disease and current X-rays showing only 
loss of lumbar lordosis with mild functional loss of range of 
motion due to pain.  The examiner then opined that it was not 
at least as likely as not that the veteran's loss of lordosis 
was related to his in-service lumbosacral strain, but that it 
was likely related to the disk problems experienced by the 
veteran in the recent past.

The veteran testified that his private doctor, Dr. Davis, had 
told him that his current back disability was related to his 
in-service lumbosacral strain.  However, a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Similarly, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran is not 
medically qualified to provide an opinion as to the etiology 
of his lower back disability.  

The record also contains medical reports dated from 2004 
through 2005 from Dr. Davis, as well as an August 2005 
statement, wherein Dr. Davis indicated that the veteran was 
diagnosed with chronic lumbar disc syndrome and opined that 
it appears that his condition is related to military service 
duty from 1971 to 1972.  In this regard, the Board notes that 
"appears" in the context of a medical opinion is too 
speculative, general, and inconclusive in nature to provide 
the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In this case, despite the positive evidence of record, which 
shows that the veteran currently has a back disorder, that he 
received treatment for a back injury during service, and that 
Dr. Davis in 2005 indicates that his back disorder 
"appears" to be service related, the Board finds that the 
probative and persuasive evidence weighs against the 
veteran's claim.  

That is, the Board assigns greater weight to the negative 
evidence of record.  The evidence against the veteran's claim 
includes the 1971 discharge examination report, which notes 
normal findings on objective evaluation; the absence of any 
medical treatment received until 1985, more than a decade 
post service; the absence of any medical reports dated from 
1999 through 2004 etiologically relating the veteran's back 
disorder to service; and the great probative value given to 
the January 2004 VA examiner's opinion.  

The Board assigns greater weight to the January 2004 VA 
examiner's opinion than it does to the bare, unsupported 
conclusion provided by Dr. Davis in August 2005.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992) (While the Board is not free 
to ignore the opinion of a treating physician, it is free to 
discount the weight or credibility of that physician's 
statement).  After a full examination, the VA examiner 
explained how the veteran's back disability was not related 
to service, whereas Dr. Davis failed to provide any 
explanation for the lack of back treatment for more than ten 
years following service and failed to explain why the 
veteran's back disorder was related to service.  Bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record are 
not probative medical opinions.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  Additionally, Dr. Davis' statement was not 
made based on an objective review of the claims file, whereas 
the VA examiner's opinion was based on such a review.  
Opinions offered by examiners based on a review of all the 
evidence on file are considered to be an important factor in 
reaching an informed opinion, whereas opinions based on 
assumptions not supported by the service medical records or 
other objective medical evidence are of little probative 
value.  Owens v. Brown, 7 Vet. App. 429.  

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases.  It is the Board's 
duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433.  For the reasons stated 
above, the Board finds that the VA examiner's opinion is of 
great probative value.

Accordingly, the preponderance of evidence weighs against the 
veteran's claim.  The competent medical evidence of record 
demonstrates that the veteran's lower back disability is not 
related to any in-service injury or treatment.  As such, the 
veteran's claim is denied.  

III.  Duties to Notify and Assist 

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The RO provided the veteran notice via a September 2002 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  The letter also 
asked the veteran to inform VA of any other evidence or 
information that he thought would support his claim.  In 
addition, an April 2004 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the veteran has effectively been provided the 
required notice.  See also VCAA letters dated in January 2004 
and July 2005.

The Board also points out that the veteran and his 
representative have been apprised of all applicable law and 
regulations pertinent to this claim, both on finality and de 
novo bases.  See September 2002 VCAA Letter, December 2002 
Rating Decision, January 2004 VCAA letter, and April 2004 
Statement of the Case.  The veteran has been issue sufficient 
notice of the elements of his claim and of the definition of 
"new and material evidence."  Furthermore, the veteran has 
been informed of what evidence would be necessary to reopen 
his claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
April 2004 Statement of the Case.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
each VA notice.

With regard to the duty to assist, service medical records 
and private treatment records have been obtained.  The 
veteran has also been provided with a VA examination of his 
lower back (the report of which has been associated with the 
claims file).  Additionally, the veteran testified at a 
hearing before the Board (the transcript of which has been 
associated with the claims file).  Medical reports along with 
a medical statement from Dr. Davis are also of record.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concluded above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Accordingly, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.


ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for a lower back disability is reopened.

Service connection for a lower back disability is denied.



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


